            Case 2:20-cv-01215-JAT Document 28 Filed 12/03/19 Page 1 of 31




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF INDIANA
                                    AT SOUTH BEND

DOROTHY MEYER, ET AL.                                      CASE NO: 3:19-cv-755

        PLAINTIFFS                                         JUDGE JON DeGUILIO
                                                           MAGISTRATE JUDGE GOTSCH
        -VS-

NEWMAR CORPORATION, ET AL.                                 FIRST AMENDED COMPLAINT

        DEFENDANTS


                                 PRELIMINARY STATEMENT1

1.      This case involves claims asserted under the Arizona and/or Indiana Uniform

        Commercial Code, the Magnuson Moss Warranty Act, and the Arizona Consumer

        Fraud Act and/or Indiana Deceptive Consumer Sales Act.

2.      Jurisdiction exists with this court because a federal claim exists in which there is

        more than $50,000 in controversy under 15 USC 2301 et seq, invoking 28 USC

        1331, and/or the amount in controversy is more than $75,000 and is between

        citizens of different states, invoking 28 USC 1332.

3.      The vehicle which is the subject of this dispute was delivered to Plaintiffs in

        Arizona by Korges Enterprises, Inc., doing business and also known as Desert

        1
          Pursuant to Fed. R. Civ. P. 15(a)(1)(A), a party may amend its pleading once as a matter of course
within 21 days after service of a motion under Rule 12(b). Further, pursuant to Local Rule 7-1(d)(2), a
party must file a response brief to a motion under Fed. R. Civ. Pro. 12(b) within 21 days after the motion is
served unless that party is entitled to and first files an amended pleading as a matter of course under Fed.
R. Civ. P. 15(a)(1). Here, pursuant to Fed. R. Civ. P. 15)(a)(1) and Local Rule 7-1(d)(2), Plaintiff’s First
Amended Complaint has only been amended to include paragraphs 6 through 10, which addresses and
renders moot the issues raised in Defendant Korges Enterprises, Inc.’s Motion to Dismiss for Lack of
Personal Jurisdiction pursuant to Fed. R. Civ. P. 12(b)(2). (Doc. 25).

                                              Page -1-
      Case 2:20-cv-01215-JAT Document 28 Filed 12/03/19 Page 2 of 31



     Autoplex RV, and was defective when delivered to Plaintiffs; ineffective repair

     attempts were made upon the subject vehicle by the authorized representative(s)

     of Newmar and/or Braun in California, Oregon, and Arizona; the subject RV is

     believed to have been manufactured in Indiana; the place where the relationship

     of the parties arose is Arizona because the warranty obligations of each defendant

     were received by Plaintiffs with the purchase of the subject RV in Arizona and any

     direct interaction with Plaintiffs occurred in Arizona.

                         IDENTIFICATION OF PARTIES

4.   Plaintiffs are each a natural person domiciled and residing in Arizona and a

     consumer and buyer within the meaning of applicable laws.

5.   At all times relevant, Korges Enterprises, Inc. was a supplier and merchant and

     an authorized representative and agent of Newmar Corporation. Korges

     Enterprises, Inc. was authorized by Newmar Corporation to act for it in all

     respects related to warranty repair work performed or attempted on the subject

     vehicle. Plaintiffs acquired the subject RV from Korges Enterprises, Inc. As part

     of the sale of the subject vehicle to Plaintiffs, Korges extended to Plaintiffs an

     implied warranty of merchantability. In the course of repair and service attempts

     on the subject vehicle, Korges extended express and/or implied warranties.

6.   Korges Enterprises, Inc. routinely engages in business in the state of Indiana, and

     routinely solicits and contracts to purchase and purchases recreational vehicles

     and goods with various RV manufacturers in Indiana. Further, Korges

     Enterprises, Inc. entered into contracts or agreements with various RV

     manufacturers, including Newmar Corporation, in Indiana to become an

                                     Page -2-
      Case 2:20-cv-01215-JAT Document 28 Filed 12/03/19 Page 3 of 31



     authorized dealership on behalf of said RV manufacturers. As part of the

     contracts or agreements with the various Indiana RV manufacturers, Korges

     Enterprises, Inc. agrees to buy from them and re-sell RVs, to purchase from them

     and sell RV parts and/or components, and to perform their warranty repair and

     service work as an authorized repair facility on behalf of the RV manufacturers.

     Further, Korges Enterprises, Inc. routinely directly communicates, via telephone,

     email and other electronic means, with various RV manufacturers in Indiana to

     arrange for and provide goods and services to consumers on behalf of RV

     manufacturers in Indiana. As a result, Korges Enterprises, Inc. purposefully and

     deliberately engages in significant activity within Indiana, and Korges

     Enterprises, Inc. maintains continuing obligations between itself and Indiana

     corporations, including Cargo Mate Trailers, Coachmen RV, Dynamax RV, Forest

     River RV, Heartland RV, Keystone RV, KZ RV, Newmar RV, Palomino RV,

     Riverstone RV, and more.

7.   Korges Enterprises, Inc. routinely does business and solicits and enters into

     contracts or agreements with various RV manufacturers in Indiana to purchase

     new RVs from RV manufacturers in Indiana for the purpose of retail resale.

     Korges Enterprises, Inc., as an authorized dealership for various RV

     manufacturers in Indiana, places orders for new RVs from the RV manufacturers

     in Indiana to be picked up or delivered to Korges Enterprises, Inc. for retail

     resale. As part of the industry standard practice, an RV manufacturer generally

     will not ship a new RV to a dealership for resale, including Korges Enterprises,

     Inc., without having entered into an agreement to be an authorized dealership

                                    Page -3-
       Case 2:20-cv-01215-JAT Document 28 Filed 12/03/19 Page 4 of 31



      and without an order being placed by the dealership with the manufacturer.

8.    In addition to placing orders for the purchase of new RVs from various RV

      manufacturers in Indiana, Korges Enterprises, Inc. routinely does business and

      solicits and enters into contracts or agreements with various RV manufacturers in

      Indiana to perform warranty repairs and services on the RV’s manufacturer’s

      behalf. Also, Korges Enterprises, Inc. directly communicates, via telephone, email

      and other electronic means, with various RV manufacturers in Indiana for

      assistance in performing warranty work or other repairs on RVs built by the RV

      manufacturers. Korges Enterprises, Inc. directly communicates, via telephone,

      email and other electronic means, with various RV manufacturers in Indiana to

      obtain authorization from the various RV manufacturers before commencing

      warranty work on behalf of the RV manufacturers in Indiana. Further, Korges

      Enterprises, Inc. enters into contracts or agreements with various RV

      manufacturers in Indiana to order parts or other goods, via telephone, email and

      other electronic means, to be installed in RVs.

9.    Additionally, Korges Enterprises, Inc. entered into an agreement with Newmar

      Corporation to provide Newmar Corporation with a current inventory list of new

      Newmar RV’s for sale by Korges Enterprises, Inc., and to allow Newmar

      Corporation to advertise Korges Enterprises, Inc.’s inventory of new Newmar

      RV’s on Newmar Corporation’s website on Korges Enterprises, Inc.’s behalf for

      the purpose of soliciting sales in and from Indiana, and Newmar Corporation

      does so from Indiana.

10.   Specifically, upon information and belief, approximately 77% of Korges

                                     Page -4-
       Case 2:20-cv-01215-JAT Document 28 Filed 12/03/19 Page 5 of 31



      Enterprises, Inc.’s current new RV inventory was purchased from RV

      manufacturers located in Indiana as the result of commercial communications

      and activity by Korges Enterprises, Inc. in Indiana, which amounts to

      approximately $22,300,000.00 in benefits and revenue derived from business

      and contracts or agreements in Indiana with Indiana corporations. And,

      Plaintiffs’ claims, as alleged herein, arise from Korges Enterprises, Inc.’s contacts

      and relationships with Indiana.

11.   Newmar Corporation is a merchant and corporation authorized to do business

      and doing business in Arizona and Indiana and whose principal place of business

      is in Indiana and who is incorporated in Indiana, and who is a warrantor of a

      recreational vehicle that Plaintiffs acquired and a supplier and a merchant. In the

      process of distributing the subject vehicle, Newmar provided to Korges an express

      warranty with instructions that it be extended to the retail purchaser of the

      subject vehicle, these Plaintiffs.

12.   To comply with its obligations under its warranties and contract of warranties,

      Newmar authorized, and/or ratified the acts and omissions of one or more of the

      following repair facilities: Desert Autoplex RV and/or Art’s Mobile RV Service

      and/or Shawn Fuller’s RV Service and/or Troy’s Mobile RV Service and/or

      Horizon RV and/or Mike & Son’s Truck Repair and/or Guaranty RV, Inc. to act as

      its authorized repair facility and representative and/or agent to perform repair

      and service attempts on the subject RV and its parts.

13.   The Braun Corporation, doing business and also known as Braunability, is a

      merchant and corporation authorized to do business and doing business as

                                       Page -5-
       Case 2:20-cv-01215-JAT Document 28 Filed 12/03/19 Page 6 of 31



      BraunAbility under an assumed business name and as The Braun Corporation in

      Indiana and whose principal place of business is in Indiana and who is

      incorporated in Indiana, and who is a warrantor of the wheelchair lift and related

      components in the recreational vehicle that Plaintiffs acquired, and Braun is a

      supplier and a merchant.

14.   The Braun Corporation is an original producer of completed components which

      are furnished to a second vehicle manufacturer, such as Newmar Corporation in

      this case, for installation by Newmar in a recreational or other vehicle prior to

      retail sale to a buyer, and a supplier who engaged in the business of making a

      consumer product, specifically the subject vehicle’s wheelchair lift system and its

      respective related parts, directly or indirectly available to consumers like these

      Plaintiffs.

15.   To comply with its obligations under its warranties and contract of warranties,

      The Braun Corporation authorized, and/or ratified the acts and omissions of

      Newmar and one or more of the following repair facilities: Desert Autoplex RV

      and/or Art’s Mobile RV Service and/or Shawn Fuller’s RV Service and/or Troy’s

      Mobile RV Service and/or Horizon RV and/or Mike & Son’s Truck Repair and/or

      Guaranty RV, Inc. to act as its authorized repair facility and representative

      and/or agent to perform repair and service attempts on the subject RV and its

      parts.

16.   The vehicle at issue in this case was manufactured in Indiana as a complete

      vehicle for distribution by Newmar Corporation using the Braun wheelchair lift

      and its related parts.

                                      Page -6-
        Case 2:20-cv-01215-JAT Document 28 Filed 12/03/19 Page 7 of 31



      FIRST CLAIM: BREACH OF CONTRACT AND/OR WARRANTY

17.    This case involves a defective 2017 Newmar Canyon Star recreational vehicle and

       its defective wheelchair lift system and the several warranties, express and/or

       implied, that each defendant extended to Plaintiffs, but which one or more

       defendants were not able to comply with within a reasonable number of chances

       or a reasonable amount of time and whose warranties and/or contracts each

       defendant breached.

18.    The allegations of all other paragraphs and claims in this pleading are

       incorporated as if fully rewritten herein.

19.    This claim is for breach of express and/or implied warranty and/or contract of

       warranty by each defendant in Arizona and/or Indiana and/or elsewhere.

20.    Fueled by its aging population, the United States elderly and disabled assistive

       technologies market was growing rapidly in the late 1990's and early 2000's when

       the RV industry noticed its high expectations of a growing opportunity for the

       industry. In the pace of the last 20 years the market eclipsed predictions and now

       approaches $18 billion and is expected to hit $27 billion by 2024. RV

       manufacturers realized early and quickly in that time that they could adapt their

       recreational vehicles to make their RV’s wheelchair accessible and open an

       entirely new market to both serve and profit from. They also realized that the

       freedom that an RV provides the mobile public was highly marketable to persons

       who were wheelchair bound by disabilities.

21.    The 2017 Newmar Canyon Star 3911 model was specifically built, marketed and

       sold for and to the disabled from its inception. With no apparent hesitation this

                                       Page -7-
       Case 2:20-cv-01215-JAT Document 28 Filed 12/03/19 Page 8 of 31



      RV was advertised and promoted as being meticulously designed and engineered

      with guidance from wheelchair users themselves to give open-road access to all

      and equipped with ADA approved components to make seeing America easy for

      the disabled.

22.   But in the case of the Canyon Star unit involved in this case, the continuous

      failure of the power wheelchair lift system to operate properly raises serious and

      dangerous safety issues for any disabled occupant.

23.   Dennis & Dorothy Meyer made an instalment purchase of a 2017 Newmar

      Canyon Star with power wheelchair accessibility from Newmar’s retail and service

      dealer, Desert Autoplex RV in Mesa, Arizona on August 25, 2016 and paid

      $84,250 down on the transaction.

24.   Under the terms of the motor vehicle retail instalment sale contract between

      Korges and Plaintiffs, the subject 2017 Newmar Canyon Star was the goods being

      sold and was a certain recreational vehicle believed to bear VIN # 1F 66F 5DY

      8G0 A14294, and whose total cost exceeded $200,000.

25.   Desert Autoplex RV sold the vehicle to Plaintiffs under a motor vehicle retail

      instalment sales contract which confirmed the down payment amount and

      required the balance of the purchase price and vehicle cost to be paid in monthly

      payments of $1,251.81 which began on October 9, 2016.

26.   In the course of construction of the subject RV, Braun provided the power

      wheelchair lift system to Newmar and Newmar installed it in this RV and

      Newmar then sold the RV wholesale to Desert Autoplex RV, who sold it to

      Plaintiffs after assuring them of the high quality and durability and reliability of

                                      Page -8-
       Case 2:20-cv-01215-JAT Document 28 Filed 12/03/19 Page 9 of 31



      both Newmar and Braun products such as this RV.

27.   Because of the defendants’ joint and several representations and promises of high

      quality and years of durable and reliable use and travels of the RV and its power

      wheelchair lift system, Plaintiffs intended to keep the RV for many years, so they

      also bought from the Newmar dealer, at extra cost but as an integral part of the

      transaction, an optional six year service contract, paint protection, interior fabric

      protection, road guard protection and roadside assistance.

28.   Newmar’s website promised the public, and these Plaintiffs, that “nothing can

      stop you” but that did not happen here. It says that the power wheelchair lift has

      a backup system and more, but Newmar failed to tell Plaintiffs that it would not

      work right and never would get repaired. Newmar said that there is an extra wide

      path in the RV and there is wheelchair seating and more accessibility

      accommodations so Plaintiffs could get around and use more of the RV easily, but

      Newmar did not tell them that the non functioning power wheelchair lift system

      would mean that Plaintiffs would be trapped inside the RV. Newmar said this RV

      had everything Plaintiffs would need to travel from coast to coast but Newmar

      never told them that the RV would hold them captive when the only exit

      mechanism for a wheelchair stopped working properly. Newmar said that it

      believed that travel and adventures are things everyone should have the chance to

      enjoy, including those who use assistive devices for personal mobility, but what

      Plaintiffs experienced with Newmar and this Braun power wheelchair lift system

      is not the “adventure” Plaintiffs planned on having. Newmar said it had highly

      skilled employees but judging from this RV’s defect list, that was not true.

                                      Page -9-
       Case 2:20-cv-01215-JAT Document 28 Filed 12/03/19 Page 10 of 31



      Newmar promised Plaintiffs “excellence, front to back” with this RV and its

      power wheelchair lift system, but front to back is where all the defects were and

      excellence did not exist. Newmar promised craftsmanship, but what Plaintiffs got

      with this RV were manufacturing defects in workmanship and materials

      provided by Newmar and Braun that were scattered around the RV and a history

      of one frustrating problem after another. Newmar said the RV would be one of

      the most “stunning and durable” in the recreational vehicle industry, and durable

      it is not although it is stunning by the quantity and variety of defects, although

      this RV’s stunning nature is not the kind of “stunning” Plaintiffs expected.

      Newmar promised “relentless quality” but the only thing that was relentless in

      this RV was the defects and failed power wheelchair lift system. Newmar said it

      would “stop at nothing” to deliver a motor coach “capable of exceeding the

      highest of expectations” but that is not what happened here with this RV. This RV

      is not the quality, reliability or durability or cost value that Plaintiffs were led to

      believe they would get from Newmar.

29.   The Braun website promised the public, and Plaintiffs, “expert design, engineered

      for the long-term durability and reliability” in a Braun product, but that is not

      what Plaintiffs got with this power wheelchair lift unit. Braun promised “easy

      service and repair” but no one has been able to do that. Braun said that “your

      motor coach power wheelchair lift system adds safe and reliable wheelchair

      accessibility,” but Braun said nothing about, and thus concealed, the fact that the

      user would not be able to get out of the RV because the power wheelchair lift

      system would fail to work right. Braun said its power wheelchair lift system

                                      Page -10-
       Case 2:20-cv-01215-JAT Document 28 Filed 12/03/19 Page 11 of 31



      would give them “freedom and mobility,” but their “freedom” was more limited to

      the freedom to call for help again and again when the power wheelchair lift

      system failed again and again. Braun said it would provide “years of service” but

      that was inaccurate because it should have said that the Braun power wheelchair

      list system would actually require years of service repairs that would never

      actually make it fully function right and trouble-free. Braun promised “long term

      reliability and long term durability,” but that is not what it delivered to Plaintiffs;

      what Plaintiffs got from this Braun power wheelchair lift system was more like

      long term repair work and no durability and constant unsafe operation for two

      years. Braun promised “personal, after-purchase customer service,” but failed to

      disclose, and thereby concealed, that Braun’s friendly voices that answered their

      pleas for help would fail to send competent technicians who were able to get the

      power wheelchair lift system fixed once and for all. Braun promised that its

      customer service team was “unrivaled at every level in every way.” Well, that

      statement implied the highest level of competency and assistance but what

      Plaintiffs received was just the opposite - an unrivaled lowest level of

      competency. This power wheelchair lift system is not the quality, reliability or

      durability or cost value that Plaintiffs were led to believe they would get from

      Braun.

30.   Korges, dba Desert Autoplex RV, represented that Newmar and Braun made

      quality products that were durable and reliable and worth their cost, but that was

      misleading, inaccurate, false, and not true. Because Korges did not properly

      disclaim any implied warranties in its transactions with Plaintiffs, Korges gave an

                                      Page -11-
 Case 2:20-cv-01215-JAT Document 28 Filed 12/03/19 Page 12 of 31



implied warranty of merchantability on the entire RV, including the Braun power

wheelchair lift system. Thus the entire RV was required to be reasonably fit for

the ordinary purposes for which such products are manufactured and sold when

Korges delivered it to Plaintiffs, but it was not. When a new RV spends months of

time in the repair shop for repair attempts on defects then it is not merchantable.

Korges’ website promised the public, and Plaintiffs, that its service center would

keep their RV “in the best condition possible,” which implied the service facility at

Korges was the best, but since this RV was plagued with defects which Korges

could not or did not get fixed, this RV ended up being not in the best condition at

all. Korges said its technicians were “certified,” which implied a high level of

competency and skill, and that their technicians would “keep the RV running like

the day” Plaintiffs bought it, but instead defects started, ultimately never ended,

and after taking possession of the RV, it never operated and ran right again. In

fact, Korges’ technicians were not competent and highly skilled, as seen by the

fact that they could not get all the defects fixed and failures like the power

wheelchair lift system and the inoperative shades kept happening to the RV.

Korges said its professional staff would give Plaintiffs “quick answers” to their

questions but no one explained why the defects in this RV existed, arose, went

away, came back, and still are not fixed after multiple repair attempts. The Korges

sales agreement attempted to say it gave Plaintiffs no warranties at all on the RV

but then Korges sold Plaintiffs its extended service contract as part of the deal; as

a result of federal law Korges actually did give them an implied warranty covering

the entire RV but giving one warranty while denying giving any was misleading,

                                Page -12-
       Case 2:20-cv-01215-JAT Document 28 Filed 12/03/19 Page 13 of 31



      inaccurate, false, untrue, and a suppression of a material fact. Korges even

      attempted to repair the power wheelchair lift system multiple times, along with

      other defects in the RV, but failed and defects remain unrepaired. Korges also

      gave Plaintiffs an implied warranty that the repairs that it did were done in a

      good and workmanlike service manner each time that Korges tried to repair

      defects in its shop, but Plaintiffs never got to a point where all the defects were

      fixed or stayed fixed, because if a repair facility attempts and fails at repairs, then

      the repairs are thereby not done in a good workmanlike service condition. Korges

      promised that customer service was its “top priority” but that is not what

      Plaintiffs experienced. Weeks at a time repair trips occurred with this RV and did

      not generate any “top priority” feeling with Plaintiffs at all. Korges promised that

      its service department was “state of the art” but it still could not get everything

      fixed once and for all with this RV. This RV and its power wheelchair lift system

      are not the quality, reliability or durability or cost value that Plaintiffs were led by

      Korges’ sales employees to believe they would get from Korges.

31.   This RV and this power wheelchair lift system each contained defects that were

      covered by defendants’ respective warranties, and each defendant was given a

      reasonable opportunity to perform the necessary repairs, and each defendant was

      unable to repair the defects within a reasonable time or after a reasonable

      number of attempts, and Plaintiffs have suffered damages as a direct and

      proximate result.

32.   The purpose of a warranty is to get defects fixed within a reasonable number of

      attempts. That purpose failed both with regard to this RV and this power

                                      Page -13-
       Case 2:20-cv-01215-JAT Document 28 Filed 12/03/19 Page 14 of 31



      wheelchair lift system.

33.   The purpose of a warranty is to get defects fixed within a reasonable amount of

      time. That purpose failed both with regard to this RV and this power wheelchair

      lift system.

34.   Plaintiffs experienced repeated problems with various aspects of the RV

      including the portions which were warranted by Newmar and Braun.

35.   An integral part of the purchase of the 2017 Newmar Canyon Star was the

      warranties and/or contract of warranty from Newmar Corporation.

36.   Plaintiffs acquired the vehicle in reliance on the existence of a written warranty

      and/or contract of warranty from Newmar Corporation and on advertising

      representations from Newmar Corporation.

37.   An integral part of the purchase of the 2017 Newmar Canyon Star was the power

      wheelchair lift system and its warranties and/or contract from The Braun

      Corporation. Plaintiffs acquired the vehicle in reliance on the existence of a

      written warranty and/or contract from The Braun Corporation and on advertising

      representations from The Braun Corporation.

38.   An integral part of the purchase of the 2017 Newmar Canyon Star was the power

      wheelchair lift system and its warranties and/or contract of warranties from

      Braun. Plaintiffs acquired the vehicle in reliance on the existence of a written

      warranty and/or contract of warranty from Braun and on advertising

      representations from Braun and the dealer on behalf of Braun and Newmar on

      behalf of Braun.

39.   Plaintiffs would not have purchased the subject RV without the power wheelchair

                                     Page -14-
       Case 2:20-cv-01215-JAT Document 28 Filed 12/03/19 Page 15 of 31



      lift system that was part of the RV.

40.   Each and every defendant knew of the intended use of the subject RV and its

      wheelchair lift system by these Plaintiffs. Newmar marketed the subject RV with

      advertisements that included and promoted and highlighted the power

      wheelchair lift system, Braun designed, built and intended the power wheelchair

      lift system to be used by members of the public just like these Plaintiffs. At the

      time of sale and delivery by Korges, it also knew of the Plaintiffs intended use and

      needs for this RV and its subject power wheelchair lift system.

41.   Plaintiffs have been unable to use the vehicle in the expected, normal and

      customary manner because of the defects and malfunctions experienced with the

      2017 Newmar Canyon Star because of the defects in the RV and/or its power

      wheelchair lift system, and Plaintiff’s loss of confidence in the reliability and

      safety of the 2017 Newmar Canyon Star and/or its power wheelchair lift system

      and loss of confidence in the ability of each defendant, jointly and/or severally to

      live up to their respective warranties.

42.   The vehicle and/or its power wheelchair lift system has been in for warranty

      repair and service multiple times for a laundry list of defects far exceeding what a

      reasonable person would expect if the vehicle or power wheelchair lift system had

      been manufactured right in the first place. The vehicle has been out of service by

      reason of repairs to the RV and/or power wheelchair lift system an unreasonable

      number of days and a time far exceeding what a reasonable person would

      reasonably expect for the quality of which Defendants each represented their

      product would be. The service work was performed under warranties from each

                                      Page -15-
       Case 2:20-cv-01215-JAT Document 28 Filed 12/03/19 Page 16 of 31



      Defendant.

43.   The purpose of each defendant’s respective warranty was to get those parts of the

      RV which each defendant warranted, and/or contracted to repair, fixed within a

      reasonable amount of time and within a reasonable number of attempts if a

      defect arose. A secondary purpose of each defendant’s respective warranty was to

      give Plaintiffs confidence in the reliability and quality and safety of the parts of

      the RV that each defendant designed, assembled, and built. Another secondary

      purpose of each defendant’s respective warranty was to give Plaintiffs confidence

      in each defendant as a company.

44.   After acquiring the vehicle, Plaintiffs discovered that it did not conform to the

      representations of each Defendant inasmuch as it developed continuing

      malfunctions, defects and problems in those portions of the RV which each

      defendant was warranted and/or was responsible for and that was abusive and/or

      unfair and/or deceptive and/or unconscionable to Plaintiffs.

45.   Defects in the vehicle which were caused or for which defendants are jointly

      and/or separately liable in whole or part by include, but are not limited to:

      1.     Jacks Don’t Retract All the Way

      2.     Recall 16V-699 Wheelchair Access Door Opening

      3.     Recall 16V-744 Incorrect Wheelchair Lift Base Bolts

      4.     Headlights Not Adequately Bright

      5.     Wheelchair Assist Lift Loses Power

      6.     Wheelchair Lift Will Manual Lift Inoperative

      7.     Remote Handicap Door Opener Hydraulic Cylinder Broken

                                             Page -16-
       Case 2:20-cv-01215-JAT Document 28 Filed 12/03/19 Page 17 of 31



      8.    Handicap Ramp Malfunction, Including Stopping in Mid-air

      9.    Wheelchair Lift Hydraulic Arm End Piece Broke Off

      10.   Wheelchair Struts Replaced

      11.   Main “V” Inoperative

      12.   Outlets Inoperative

      13.   House Batteries Inoperative

      14.   Main Slide Will Not Retract

      15.   Generator Won’t Stay On

      16.   Both Air Conditioning and Heating Units Inoperative, Replaced Twice

      17.   Mud Flap Scrapes Ground

      18.   Entertainment System Intermittently Works

      19.   Driver Side Seat Inoperative

      20.   Pilot and Co-Pilot Shades Inoperative

      21.   Fog Light Inoperative

      22.   Desk Window Hinges Bend

      23.   Kitchen Blackout Shade Inoperative

      24.   Dinette Shade Will Not Open,

      25.   Disc Player Child Lock Comes On

      26.   and more.

46.   Because of the contract and/or warranty-covered defects, Plaintiffs notified each

      defendant and/or one of its authorized servicing dealers of the numerous defects

      that each defendant was responsible for and on various dates delivered the motor

      coach into the possession of each defendant and/or one of its authorized servicing

                                    Page -17-
       Case 2:20-cv-01215-JAT Document 28 Filed 12/03/19 Page 18 of 31



      dealers at Plaintiffs’ cost and/or expense.

47.   Here is a partial summary of some of the history of defects and nonconformities

      that Plaintiffs have experienced with this defective RV and its defective power

      wheelchair lift system:

 Sept 26, 2016         Rocky Mountain               Generator stopped running on initial
                       Cummins                      trip home from dealer
 Jan 24, 2017          Desert Autoplex RV           Installed wheelchair lift relay harness,
                                                    a wheelchair door came open going
                                                    around corner, main television and
                                                    bedroom DVD player stopped working,
                                                    passenger power window shade
                                                    stopped working, two electrical outlets
                                                    did not work, and while in the shop
                                                    both the air conditioning - heat pump
                                                    units failed
 June 28, 2017         Bullseye RV Repair -         Replaced both house batteries (after
                       Mobile RV Service            having Canyon Star for only nine
                                                    months)
 August 13, 2017       Horizon Mobile RV            Main Slide out room would not come
                       Service, Bakersfield,        in, tech reset Slide out room controller
                       CA                           while talking to Newmar
 August 14, 2017       Art’s Mobile RV              Both front shades and all driver and
                       Service, Paso Robles,        passenger side shades stopped
                       CA                           working, tech was able to get front
                                                    shades working but not side shades
 August 21, 2017       Mike & Son’s Mobile          Replaced carburetor on generator
                       Truck Repair,                which stopped working coming across
                       Sacramento, CA               the desert at beginning of trip,


                                     Page -18-
      Case 2:20-cv-01215-JAT Document 28 Filed 12/03/19 Page 19 of 31




                                               carburetor had crack in it and filled
                                               with fuel
September 22, 2017   Guaranty RV               Wheelchair lift kept losing power and
                     Junction City, OR         not going up; at suggestion of Newmar,
                                               replaced mini switch on transmission
                                               (which turned out not to be a long term
                                               solution), both A/C heat pump units
                                               stopped working and had to be
                                               replaced for second time, bedroom TV
                                               and both DVD players stopped
                                               working, front driver power seat
                                               stopped working, two of four front
                                               driver and passenger power window
                                               shades were made operative, but two
                                               could not be fixed - spent two days
                                               camping in front of service bay –
                                               during waiting for these repairs
                                               Dorothy Meyer was confined for a
                                               period of 10 days inside of the RV due
                                               to the lift being unusable.
October 31, 2017     Desert Autoplex RV        Wheelchair lift lost all power and did
                                               not come back on, replaced mini-
                                               switch on transmission again (which
                                               again turned out to not be a long term
                                               solution), fixed remaining two front
                                               driver & passenger power shades that
                                               stopped working
February 2018        Desert Autoplex RV        James Scott, Newmar lead field tech -
                                               Wheelchair lift lost total power again
                                               while bringing RV home from previous

                                   Page -19-
       Case 2:20-cv-01215-JAT Document 28 Filed 12/03/19 Page 20 of 31




                                             repair at Desert Autoplex RV, plus
                                             jacks would not go down, finally found
                                             “real” problem with lift losing all power
                                             - short in wires under the dash but this
                                             fix did not fix the continuing problem
                                             of the lift stopping in mid air when
                                             Mrs. Meyer is being raised in her
                                             wheelchair, found bad reversing
                                             contact for jacks
March 26, 2018      Desert Autoplex RV       Bedroom slide out would not
                                             electrically come out at top, replaced
                                             Slide out room topper
May 24, 2018        Shawn Fuller’s Mobile    Electric toilet would not stop running,
                    RV Service               tech replaced base assembly
                    Paso Robles, CA
July 8, 2018        Troy’s Mobile RV         Fixed significant water leak in utility
                    Service                  cabinet
                    Mt. Shasta, CA
July 16, 2018       Troy’s Mobile RV         Main Slide out room would not come
                    Service                  in, tech reset Slide out room controller
                    Mt. Shasta, CA           using instructions which previously
                                             had been sent by Newmar
September 24,       Desert Autoplex RV       Replaced main TV which stopped
2018                                         working towards end of summer, fixed
                                             TV “televator” which came off track,
                                             replaced awning motor which was
                                             going out, replaced Slide out room
                                             controller with different model which
                                             had been sent by Newmar, fixed


                                 Page -20-
       Case 2:20-cv-01215-JAT Document 28 Filed 12/03/19 Page 21 of 31




                                                 another significant water leak in utility
                                                 closet
 February 2019           Desert Autoplex RV      When picking up RV, wheelchair lift
                                                 hydraulic arm end piece broke off and
                                                 shot into RV, equipment subsequently
                                                 replaced
 March 2019              Desert Autoplex RV      Replaced wheelchair lift hydraulic arm
 April 2019              Desert Autoplex RV      Replaced two power shades which had
                                                 stopped working, replaced struts on
                                                 wheelchair lift
 May 2019                Desert Autoplex RV      While replacing struts on wheelchair
                                                 lift, found rear side micro switch was
                                                 not working consistently, replaced
                                                 micro switch on wheelchair lift
48.   Each time the RV was in each of defendant’s warranty authorized repair shops for

      repair attempts, Plaintiffs subsequently found that more defects and problems

      still existed thereafter which were the responsibility of one or more defendants.

49.   Plaintiffs complained to one or more defendants and asked Newmar’s dealers

      and/or other entities for help with the RV and during most of these, Plaintiffs

      were in Arizona.

50.   In addition to the above phone calls, a series of written emails occurred between

      the Plaintiffs and one or more parties, with Plaintiffs sending and receiving

      emails while in Arizona for most of them.

51.   After being in the defendants’ repair shops for multiple repair attempts and being

      out of service a total of about 223 days total and about 56 days for the power

      wheelchair lift system failures, and accumulating dozens of defects since its

                                     Page -21-
       Case 2:20-cv-01215-JAT Document 28 Filed 12/03/19 Page 22 of 31



      acquisition, Plaintiffs notified all defendants that they wanted their money back

      but the defendants have not done that.

52.   Prior to filing this case, Plaintiffs provided written notice to all defendants about

      their respective abusive and/or unfair and/or deceptive and/or unconscionable

      acts, practices and failures to live up to their respective warranty and/or contract.

53.   Instead of performing as represented, no defendant repaired all its defects in the

      subject vehicle and its components once and for all time.

54.   As a result each defendant breached its express and/or implied warranties and/or

      contract and committed one or more abusive and/or unfair and/or deceptive

      and/or unconscionable acts and/or practices which are uncured.

55.   As a result, each defendant’s warranty and/or contract failed of its essential

      purpose and any limitations contained within the warranty and/or contract are

      null and void and Plaintiffs are entitled to all applicable legal and equitable

      remedies in law.

56.   In addition, any limitations contained within the warranty and/or contract are

      null and void and without consideration and Plaintiffs are entitled to all

      applicable legal and equitable remedies in law.

57.   Through its advertising and otherwise, each Defendant represented that the

      recreational vehicles and/or components it built were fit for the respective

      purposes for which they were each designed, that they are safe and suitable

      vehicles for their intended designed use, and Plaintiffs acquired the vehicle with

      its power wheelchair lift system in reliance upon the belief that each defendant

      possessed a high degree of manufacturing skill and judgment and that each

                                     Page -22-
       Case 2:20-cv-01215-JAT Document 28 Filed 12/03/19 Page 23 of 31



      defendant would honor and comply with its warranty obligations to Plaintiffs.

58.   Through their advertising and otherwise, each defendant represented that the

      recreational vehicles and components which it manufactured, installed and/or

      sold were of merchantable quality, fit and in proper condition for the ordinary

      use for which such vehicles and components are designed and used, and Plaintiffs

      relied on such, but the vehicle and components involved in this case were not,

      however, of merchantable quality and that was abusive and/or unfair and/or

      deceptive and/or unconscionable to Plaintiffs.

59.   The malfunctions and defects in the vehicle and its components severely and

      substantially impaired its use and/or safety and/or value to Plaintiffs and that

      was abusive and/or unfair and/or deceptive and/or unconscionable to Plaintiffs.

60.   Each defendant’s failure to timely fix all of the defects for which they were each

      responsible has caused Plaintiffs to lose confidence in the reliability and safety of

      the subject motor vehicle and its components, and in the ability of each defendant

      to repair the defects they are responsible for, and that was abusive and/or unfair

      and/or deceptive and/or unconscionable to Plaintiffs.

61.   Plaintiffs provided each Defendant and/or one or more of each of their respective

      authorized dealers and/or representatives and/or employees with a reasonable

      number of opportunities to repair the vehicle and its components but they have

      each neglected, failed, refused or otherwise been unable to do so within a

      reasonable amount of time or a reasonable number of attempts

62.   As a result of the above facts, each Defendant breached its respective warranties

      and/or contract of warranty and/or representations with respect to the vehicle

                                     Page -23-
       Case 2:20-cv-01215-JAT Document 28 Filed 12/03/19 Page 24 of 31



      and its components.

63.   One or more of the defects and malfunctions in the vehicle and its components

      were covered under the terms of one or more of defendants’ respective warranties

      and/or contracts, and each defendant failed to repair the vehicle and components

      which they were responsible for, thereby diminishing the use and/or safety

      and/or value of the vehicle and its components and that was abusive and/or

      unfair and/or deceptive and/or unconscionable to Plaintiffs.

64.   Each defendant and/or one or more of its respective authorized dealers had

      notices of the breaches of their respective warranty and/or contract of warranty

      and the defective condition of the subject motor vehicle and its components

      within a reasonable time.

65.   Plaintiffs suffered and shall continue to suffer actual, incidental and

      consequential damages as a direct and proximate result of the inability or other

      failure of each defendant and its respective authorized warranty repair repre-

      sentatives to repair or replace the vehicle and/or its components or refund its

      price and that was abusive and/or unfair and/or deceptive and/or

      unconscionable to Plaintiffs.

                 SECOND CLAIM: FEDERAL WARRANTY ACT

66.   The allegations of all other paragraphs and claims in this pleading are

      incorporated as if fully rewritten herein.

67.   This claim is for breach of express and/or implied warranties and/or contract of

      warranties and/or the violation by Newmar Corporation and/or Braun of their

      obligations under the Magnuson-Moss Warranty Act, 15 U.S.C. 2301, et seq,

                                      Page -24-
       Case 2:20-cv-01215-JAT Document 28 Filed 12/03/19 Page 25 of 31



      including but not limited to the obligations to comply with its warranties and/or

      contract and/or to make their respective warranty term disclosures and their

      respective actions in full compliance with all provisions of the Warranty Act and

      its applicable regulations, jointly and/or severally.

68.   As a result of the above, among other things, Newmar and/or Braun have each

      breached their respective obligations under the Warranty Act and/or its

      applicable disclosure and/or other regulations and that was abusive and/or

      unfair and/or deceptive and/or unconscionable to Plaintiffs.

69.   As a result of the allegations set for in the first claim and also above, among other

      things, Newmar and/or Braun each breached its express and/or implied

      warranties without legal excuse and that was unfair, and/or abusive, and/or

      deceptive and/or unconscionable to Plaintiffs.

70.   As a result of the above, inter alia, Newmar and Braun are each in violation of the

      Warranty Act.

                          THIRD CLAIM: UDAP LAW(S)

71.   The allegations of all other paragraphs and claims in this pleading are

      incorporated as if fully rewritten herein.

72.   This claim is for violation of the applicable Udap laws, including the Arizona

      Consumer Fraud Act and/or Indiana Deceptive Consumer Sales Act (together

      referred to as the “UDP Laws”), by each defendant, jointly and/or severally.

73.   Newmar Corporation and Braun each knew when they were communicating with

      Plaintiffs that Plaintiffs lived in Arizona and that they were communicating with

      Plaintiffs inside Arizona and that the laws of Arizona governed its

                                     Page -25-
       Case 2:20-cv-01215-JAT Document 28 Filed 12/03/19 Page 26 of 31



      communications and actions and omissions during such time.

74.   As a result of the above, among other things, one or more abusive and/or unfair

      and/or deceptive and/or unconscionable acts, omissions, or practices were

      committed by each and every defendant and remain uncured, or are uncurable,

      including but not limited to:

         1.     Representing that the subject of a consumer transaction has

                performance, characteristics, accessories, uses, or benefits it does not

                have which the supplier knows or should reasonably know it does not

                have; for instance, the goods did not have the quality, durability,

                reliability and cost value that was promised

         2.     Representing that the subject of a consumer transaction is of a

                particular standard or quality when it is not and the supplier knows or

                should reasonably know that it is not; for instance, your

                advertisements about this RV and its power wheelchair lift system were

                not accurate

         3.     Representing that the supplier is able to deliver or complete the subject

                of the consumer transaction within a stated period of time when the

                supplier knows or should reasonable know the supplier could not; for

                instance, repairs were repeatedly not completed in a timely manner

         4.     Failing to remedy defects within a reasonable number of attempts; for

                instance, you had multiple opportunities to get the defects fixed and

                failed to do so

         5.     Failing to remedy defects within a reasonable amount of time; for

                                          Page -26-
Case 2:20-cv-01215-JAT Document 28 Filed 12/03/19 Page 27 of 31



        instance, you had more than a reasonable amount of time to get the

        defects fixed and failed to do so

  6.    Failing to honor a request to take the vehicle back and/or rescind

        and/or cancel the sales and warranty transaction; for instance, my

        clients wanted their money back and still do

  7.    Including one or more unconscionable and/or unreasonable terms in

        the written warranty document(s); for instance, given the failures to

        repair the defects and the failures of the essential purpose of your

        warranties in the first place (i.e., getting everything fixed within a

        reasonable amount of time and a reasonable number of attempts), the

        limitations and conditions the rest of your warranties tries to impose

        on my clients is both unreasonable and unconscionable

  8.    Stalling and/or delaying the performance of a legal obligation; for

        instance, the repairs were delayed and not effected in a timely manner

  9.    Representing that defects have been repaired when in fact they were

        not; for instance, returning the RV supposedly fixed but new problems

        occur and some old problems come back showed my clients that the

        implied and express representations that repairs had been done was

        actually not true

  10.   Soliciting a person to enter into a contract or agreement that contains

        terms that are oppressively one sided or harsh and/or in which the

        terms unduly limit the person’s remedies, and/or in which the price is

        unduly excessive, and there was unequal bargaining power that let the

                                  Page -27-
Case 2:20-cv-01215-JAT Document 28 Filed 12/03/19 Page 28 of 31



        person to enter into the contract or agreement unwillingly or without

        knowledge of the terms of the contract or agreement; for instance, your

        representations about the RV and the power wheelchair lift system

        induced my clients to buy this RV model with its Newmar-installed

        Braun power wheelchair lift system but the limitations and conditions

        in your agreements require my clients to pay for defective goods even

        when you don’t get them repaired properly

  11    Refusing to recognize the rights of buyers under the Uniform

        Commercial Code when the only remedy afforded by your warranties

        failed of its purpose; for instance, my clients wanted their money back

        and still do

  12.   Knowingly distributing goods for retail sale to consumers that it knows

        or should know are defective without disclosing such; for instance,

        apparently Newmar and Newmar dealers expect their new recreational

        vehicles will have defects when they distribute them but no one and no

        sales literature warned my clients of that (Newmar may recall the

        related sworn testimony on this in other cases)

  13.   Knowingly distributing goods for retail sale to consumers that it knows

        or should know are likely to be defective without disclosing such; for

        instance, apparently Newmar and Newmar dealers expect their new

        recreational vehicles will have defects when they distribute them but no

        one and no sales literature warned my clients of that

  14.   Knowingly distributing goods for retail sale to consumers that it knows

                                 Page -28-
Case 2:20-cv-01215-JAT Document 28 Filed 12/03/19 Page 29 of 31



        or should know will become defective after receipt by the retail seller

        and before purchase by the retail buyer without disclosing such; for

        instance, apparently Newmar and Newmar dealers expect their new

        recreational vehicles will have defects when they distribute them but no

        one and no sales literature warned my clients of that

  15.   Knowingly distributing goods for retail sale to consumers that it knows

        or should know are likely to become defective after receipt by the retail

        seller and before purchase by the retail buyer without disclosing such;

        for instance, apparently Newmar and Newmar dealers expect their new

        recreational vehicles will have defects when they distribute them but no

        one and no sales literature warned my clients of that

  16.   Knowingly distributing goods for retail sale to consumers that it knows

        or should know will become defective during the first year after

        purchase by the retail buyer without disclosing such; for instance,

        apparently Newmar and Newmar dealers expect their new recreational

        vehicles will have defects when they distribute them but no one and no

        sales literature warned my clients of that

  17.   Knowingly distributing goods for retail sale to consumers that it knows

        or should know are likely to become defective during the first year after

        purchase by the retail buyer without disclosing such; for instance,

        apparently Newmar and Newmar dealers expect their new recreational

        vehicles will have defects when they distribute them but no one and no

        sales literature warned my clients of that

                                 Page -29-
        Case 2:20-cv-01215-JAT Document 28 Filed 12/03/19 Page 30 of 31



          18.    Committing one or more acts, uses or employments of deception,

                 deceptive or unfair acts, fraud, false pretense, false promise,

                 misrepresentation, concealment, suppression and/or of omission in

                 connection with the sale or advertisement of merchandise; for instance,

                 as described above

75.    As a result of the above, inter alia, each defendant committed one or more

       abusive and/or unfair and/or deceptive and/or unconscionable acts, omissions,

       or practices in violation of the applicable state UDP law(s) in Arizona and/or

       Indiana, before, during or after a consumer transaction between Plaintiffs and a

       supplier in relation to the 2017 Newmar Canyon Star.

       WHEREFORE, judgment is demanded against Defendants jointly and/or

severally and as deemed proper and lawful by the Court and/or as follows:

                                PRAYER FOR RELIEF

       1. On the first claim, as against each defendant jointly and/or severally, damages,

remedies, and relief as deemed proper and lawful by the Court, for each and every

violation that may be proven at trial;

       2. On the second claim, as against Newmar Corporation and Braun jointly and/or

severally, damages, remedies, and relief as deemed proper and lawful by the Court, for

each and every violation that may be proven at trial;

       3. On the third claim, as against each defendant jointly and/or severally,

damages, remedies, and relief as deemed proper and lawful by the Court, for each and

every violation that may be proven at trial;

       Plus on each and every claim, expenses of suit and litigation, interest from the

                                         Page -30-
         Case 2:20-cv-01215-JAT Document 28 Filed 12/03/19 Page 31 of 31



date the contract was consummated, and an Order of rescission and reasonable attorney

fees, plus all costs, and any and all other legal and equitable relief deemed necessary and

just.

        Plaintiffs demand trial by jury on all issues and all claims.

                                            Respectfully submitted,

                                            /s/ Ronald L. Burdge
                                            RONALD L. BURDGE
www.RVLemonLaw.com                          Attorney for Plaintiffs
                                            8250 Washington Village Drive
                                            Dayton, Ohio 45458-1850
                                            Telephone: 937.432.9500
                                            Facsimile: 937.432.9503
                                            Email:        Ron@RVLemonLaw.com



Z:\data\Meyer, Dennis & Dorothy\Core Pleadings\1st Amended Complaint 112519 ss.wpd




                                            Page -31-
